—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 14, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she was terminated due to misconduct.
Claimant challenges a decision of the Unemployment Insurance Appeal Board finding that she was disqualified from receiving unemployment insurance benefits because she was terminated from her employment as a receptionist due to misconduct. The record establishes that claimant left her desk at 4:15 p.m., notwithstanding her supervisor’s instructions to wait until 4:25 p.m. in order to receive additional outgoing mail from the company president. Insubordination and failure to abide by a reasonable request of the employer have been held to constitute disqualifying misconduct (see, Matter of Soto [Commissioner of Labor], 262 AD2d 693; Matter of Barry [Hu*751dacs], 199 AD2d 807). Inasmuch as claimant disregarded the supervisor’s instructions and left work early, substantial evidence supports the decision of the Board that claimant engaged in disqualifying misconduct.
Crew III, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.